Case 4:20-cv-00141-CVE-FHM Document 2 Filed in USDC ND/OK on 04/02/20 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OKLAHOMA
                                     TULSA DIVISION

         1) MATTHEW BRISTER, Individually and                 Case No. 20-cv-00141-CVE-FHM
            For Others Similarly Situated,
                          Plaintiff,                          JURY TRIAL DEMANDED

    v.                                                        COLLECTIVE ACTION PURSUANT
                                                              TO 29 U.S.C. § 216(b)
         1) UNIVERSAL FIELD SERVICES, INC.,
                      Defendant.



                                      ORIGINAL COMPLAINT

                                                SUMMARY

          1.       Plaintiff Matthew Brister (“Brister”) brings this lawsuit to recover unpaid overtime

   wages and other damages from Universal Field Services, Inc. (“UFS”) under the Fair Labor Standards

   Act (“FLSA”).

          2.       Brister worked for UFS as an Inspector.

          3.       Brister and the Day Rate Inspectors (as defined below) regularly worked for UFS in

   excess of forty (40) hours each week.

          4.       But UFS did not pay them overtime.

          5.       Instead of paying overtime as required by the FLSA, UFS improperly paid Brister and

   the Day Rate Inspectors a daily rate with no overtime compensation.

          6.       This collective action seeks to recover the unpaid overtime wages and other damages

   owed to these workers.

                                       JURISDICTION AND VENUE

          7.       This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

   29 U.S.C. § 216(b).
Case 4:20-cv-00141-CVE-FHM Document 2 Filed in USDC ND/OK on 04/02/20 Page 2 of 10




           8.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because UFS is

   headquartered in this District.

                                               THE PARTIES

           9.      Brister worked for UFS from approximately September 2018 until December 2018 as

   a Utility Inspector.

           10.     Throughout his employment, UFS paid Brister a flat daily rate for each day worked

   regardless of the total hours worked in a workweek (“day rate pay plan”).

           11.     Brister’s consent to be a party plaintiff is attached as Exhibit A.

           12.     Brister brings this action on behalf of himself and all other similarly situated workers

   who were paid by UFS’s day-rate system. UFS paid each of these workers a flat amount for each day

   worked and failed to pay them overtime for all hours that they worked in excess of 40 hours in a

   workweek in violation of the FLSA.

           13.     The class of similarly situated employees or putative class members sought to be

   certified is defined as follows:

                   All inspectors Universal Field Services, Inc. paid according to its
                   day rate pay plan in the past three (3) years (the “Day Rate
                   Inspectors”).

           14.     The identities of the Day Rate Inspectors can be readily ascertained from UFS’s

   records.

           15.     Universal Field Services, Inc. is an Oklahoma For Profit Business Corporation and

   may be served with process by serving its registered agent: Johnson & Jones, P.C., 6120 South Yale

   Avenue, Suite 500, Tulsa, OK 74136.

                                      COVERAGE UNDER THE FLSA

           16.     At all times hereinafter mentioned, UFS was and is an employer within the meaning

   of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).


                                                      2
Case 4:20-cv-00141-CVE-FHM Document 2 Filed in USDC ND/OK on 04/02/20 Page 3 of 10




           17.     At all times hereinafter mentioned, UFS was and is an enterprise within the meaning

   of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

           18.     At all relevant times, UFS has been part of an enterprise engaged in commerce or in

   the production of goods for commerce within the meaning of section 3(s)(1) of the FLSA, 29 U.S.C.

   § 203(s)(1).

           19.     At all relevant times, UFS has, and has had, employees engaged in commerce or in the

   production of goods for commerce, or employees handling, selling, or otherwise working on goods

   or materials (including tools, flashlights, smart phones/devices, badges, uniforms, computers, personal

   protection equipment, etc.) that have been moved in or produced for commerce.

           20.     In each of the past 3 years, UFS’s annual gross volume of sales has well exceeded

   $1,000,000 for at least the past 3 years.

           21.     At all relevant times, Brister and the Day Rate Inspectors were engaged in commerce

   or in the production of goods for commerce.

           22.     UFS uniformly applied its policy of paying its Inspectors, including Brister, a day rate

   with no overtime compensation.

           23.     UFS applied this policy regardless of any alleged individualized factors such as job

   position, job duties/responsibilities, or geographic location.

           24.     By paying its Inspectors a day rate with no overtime compensation, UFS violated (and

   continues to violate) the FLSA’s requirement that it pay employees at 1 and ½ times their regular rates

   for hours worked in excess of 40 in a workweek.

           25.     As a result of this policy, UFS and the Day Rate Inspectors do not receive overtime as

   required by the FLSA.




                                                      3
Case 4:20-cv-00141-CVE-FHM Document 2 Filed in USDC ND/OK on 04/02/20 Page 4 of 10




           26.     UFS’s uniform compensation scheme of paying its Inspectors a day rate with no

   overtime compensation for weeks in which these workers work over 40 hours is, in of itself, a violation

   of the FLSA. 29 U.S.C. § 207(a) & (e).

                                                 THE FACTS

           27.     UFS provides right of way acquisition services for government, pipeline, electric

   transmission, airport, transit, turnpike, and other infrastructure projects.

           28.     To complete its business objectives, it hires personnel (like Brister) to perform

   inspection work.

           29.     Many of these individuals worked for UFS on a day rate basis (without overtime pay).

           30.     These workers make up the proposed collective of Day Rate Inspectors.

           31.     While exact job titles and job duties may differ, these employees are subjected to the

   same or similar illegal pay practices for similar work.

           32.     Throughout his employment with UFS, UFS paid him on a day rate basis.

           33.     Brister and the Day Rate Inspectors work for UFS under its day rate pay scheme.

           34.     Brister and the Day Rate Inspectors do not receive a salary.

           35.     If Brister and the Day Rate Inspectors did not work, they did not get paid.

           36.     Brister and the Day Rate Inspectors receive a day rate.

           37.     Brister and the Day Rate Inspectors do not receive overtime pay.

           38.     This is despite the fact Brister and the Day Rate Inspectors often worker 10 or more

   hours a day, for 7 days a week, for weeks at a time.

           39.     For example, Brister received a day rate for each day he worked for UFS.

           40.     Although he typically worked 7 days a week, for 10 or more hours a day, he did not

   receive any overtime pay.




                                                       4
Case 4:20-cv-00141-CVE-FHM Document 2 Filed in USDC ND/OK on 04/02/20 Page 5 of 10




           41.     Brister and the Day Rate Inspectors received the day rate regardless of the number of

   hours they worked in a week, even when they worked more than 40 hours.

           42.     Brister and the Day Rate Inspectors are not employed on a salary basis.

           43.     Brister and the Day Rate Inspectors do not, and never have, received guaranteed

   weekly compensation from UFS irrespective of the day worked (i.e., the only compensation they

   receive is the day rate they are assigned for all hours worked in a single day or week).

           44.     Brister and the Day Rate Inspectors work in accordance with the schedule set by UFS

   and/or its clients.

           45.     Brister’s work schedule is typical of the Day Rate Inspectors.

           46.     UFS controls Brister and the Day Rate Inspectors’ pay.

           47.     Likewise, UFS and/or its clients control Brister and the Day Rate Inspectors’ work.

           48.     UFS requires Brister and the Day Rate Inspectors to follow UFS and/or its clients’

   policies and procedures.

           49.     Brister and the Day Rate Inspectors’ work must adhere to the quality standards put in

   place by UFS and/or its clients.

           50.     Brister and the Day Rate Inspectors are not required to possess any unique or

   specialized skillset (other than that maintained by all other workers in their respective positions) to

   perform their job duties.

           51.     As an Inspector, Brister was responsible for ensuring UFS’s and/or its clients’ projects

   were completed according to established guidelines, specifications, and restrictions.

           52.     All UFS’s Day Rate Inspectors perform similar duties, inspecting projects, ensuring

   work is done according to established guidelines, specifications, and restrictions.

           53.     Brister and the Day Rate Inspectors provide inspection reports to UFS (and/or its

   clients’) personnel.


                                                       5
Case 4:20-cv-00141-CVE-FHM Document 2 Filed in USDC ND/OK on 04/02/20 Page 6 of 10




           54.     At all relevant times, UFS and/or its clients maintained control over Brister and the

   Day Rate Inspectors via hiring, firing, discipline, timekeeping, payroll, and other employment practices.

           55.     Brister and the Day Rate Inspectors do not have the power to hire or fire any

   employees.

           56.     Brister’s working relationship with UFS is similar UFS’s relationship with its other Day

   Rate Inspectors.

           57.     UFS knew Brister and the Day Rate Inspectors worked more than 40 hours in a week.

           58.     UFS knew, or showed reckless disregard for, whether the Day Rate Inspectors were

   entitled to overtime under the FLSA.

           59.     Nonetheless, UFS failed to pay Brister and the Day Rate Inspectors overtime.

           60.     UFS willfully violated the FLSA.

                                             CAUSES OF ACTION
                                             FLSA VIOLATIONS

           61.     By failing to pay Brister and those similarly situated to him overtime at one-and-one-

   half times their regular rates, UFS violated the FLSA’s overtime provisions.

           62.     UFS owes Brister and those similarly situated to him the difference between the rate

   actually paid and the proper overtime rate.

           63.     Because UFS knew, or showed reckless disregard for whether, its pay practices violated

   the FLSA, UFS owes these wages for at least the past three years.

           64.     UFS is liable to Brister and those similarly situated to him for an amount equal to all

   unpaid overtime wages as liquidated damages.

           65.     Brister and those similarly situated to him are entitled to recover all reasonable

   attorneys’ fees and costs incurred in this action.




                                                        6
Case 4:20-cv-00141-CVE-FHM Document 2 Filed in USDC ND/OK on 04/02/20 Page 7 of 10




                                     COLLECTIVE ACTION ALLEGATIONS

           66.     Brister incorporates all previous paragraphs and alleges that the illegal pay practices

   UFS imposed on Brister were likewise imposed on the Putative Class Members.

           67.     Numerous individuals were victimized by this pattern, practice, and policy which is in

   willful violation of the FLSA.

           68.     Numerous other individuals who worked with Brister indicated they were paid in the

   same manner, performed similar work, and were not properly compensated for all hours worked as

   required by state and federal wage laws.

           69.     Based on his experiences and tenure with UFS, Brister is aware that UFS’s illegal

   practices were imposed on the Day Rate Inspectors.

           70.     The Day Rate Inspectors were all not afforded the overtime compensation when they

   worked in excess of forty (40) hours per week.

           71.     UFS’s failure to pay wages and overtime compensation at the rates required by state

   and/or federal law result from generally applicable, systematic policies, and practices which are not

   dependent on the personal circumstances of the Day Rate Inspectors.

           72.     Brister’s experiences are therefore typical of the experiences of the Day Rate

   Inspectors.

           73.     The specific job titles or precise job locations of the Day Rate Inspectors do not

   prevent class or collective treatment.

           74.     Brister has no interests contrary to, or in conflict with, the Day Rate Inspectors. Like

   each Day Rate Inspector, Brister has an interest in obtaining the unpaid overtime wages owed to him

   under federal law.

           75.     A collective action, such as the instant one, is superior to other available means for fair

   and efficient adjudication of the lawsuit.


                                                       7
Case 4:20-cv-00141-CVE-FHM Document 2 Filed in USDC ND/OK on 04/02/20 Page 8 of 10




           76.     Absent this action, many Day Rate Inspectors likely will not obtain redress of their

   injuries and UFS will reap the unjust benefits of violating the FLSA and applicable state labor laws.

           77.     Furthermore, even if some of the Day Rate Inspectors could afford individual

   litigation against UFS, it would be unduly burdensome to the judicial system.

           78.     Concentrating the litigation in one forum will promote judicial economy and parity

   among the claims of individual members of the classes and provide for judicial consistency.

           79.     The questions of law and fact common to the Day Rate Inspectors predominate over

   any questions affecting solely the individual members. Among the common questions of law and fact

   are:

                   a.      Whether the Day Rate Inspectors’ rights were violated as a result of UFS’s day

                           rate pay plan;

                   b.      Whether UFS’s day rate pay plan was made in good faith;

                   c.      Whether UFS’s decision to not pay time and a half for overtime to the Day

                           Rate Inspectors was made in good faith;

                   d.      Whether UFS’s violation of the FLSA was willful; and

                   e.      Whether UFS’s illegal pay practices were applied uniformly across the nation

                           to all Day Rate Inspectors.

           80.     Brister’s claims are typical of the claims of the Day Rate Inspectors. Brister and the

   Day Rate Inspectors sustained damages arising out of UFS’s illegal and uniform employment policy.

           81.     Brister knows of no difficulty that will be encountered in the management of this

   litigation that would preclude its ability to go forward as a collective or class action.

           82.     Although the issue of damages may be somewhat individual in character, there is no

   detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

   collective treatment.


                                                        8
Case 4:20-cv-00141-CVE-FHM Document 2 Filed in USDC ND/OK on 04/02/20 Page 9 of 10




                                         JURY DEMAND

        83.   Brister demands a trial by jury

                                                PRAYER

        84.   WHEREFORE, Brister prays for judgment against UFS as follows:

              a.      An Order designating this lawsuit as a collective action and permitting the

                      issuance of a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

                      individuals with instructions to permit them to assert timely FLSA claims in

                      this action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

              b.      For an Order pursuant to Section 16(b) of the FLSA finding UFS liable for

                      unpaid back wages due to Brister and the FLSA Class Members for liquidated

                      damages equal in amount to their unpaid compensation;

              c.      For an Order awarding Brister and the Day Rate Inspectors their reasonable

                      attorneys’ fees and expenses as provided by the FLSA;

              d.      For an Order awarding attorneys’ fees, costs and pre- and post-judgment

                      interest; and

              e.      For an Order granting such other and further relief as may be necessary and

                      appropriate.




                                                  9
Case 4:20-cv-00141-CVE-FHM Document 2 Filed in USDC ND/OK on 04/02/20 Page 10 of 10




                                      Respectfully submitted,

                                      By: /s/ Michael A. Josephson______
                                          Michael A. Josephson
                                          Texas Bar No. 24014780
                                          Andrew W. Dunlap
                                          Texas Bar No. 24078444
                                          Carl A. Fitz
                                          Texas Bar No. 24105863
                                          JOSEPHSON DUNLAP LLP
                                          11 Greenway Plaza, Suite 3050
                                          Houston, Texas 77046
                                          713-352-1100 – Telephone
                                          713-352-3300 – Facsimile
                                          mjosephson@mybackwages.com
                                          adunlap@mybackwages.com
                                          cfitz@mybackwages.com

                                         AND

                                         Richard J. (Rex) Burch
                                         Texas Bar No. 24001807
                                         BRUCKNER BURCH PLLC
                                         8 Greenway Plaza, Suite 1500
                                         Houston, Texas 77046
                                         713-877-8788 – Telephone
                                         713-877-8065 – Facsimile
                                         rburch@brucknerburch.com

                                      ATTORNEYS IN CHARGE FOR PLAINTIFF




                                        10
